PER CURIAM.
Cynthia Torres petitions this court for a writ of prohibition to review the denial of her motion to disqualify the Honorable Diana Michelle Tennis from presiding over her domestic relations matter. We grant the petition and quash the order because the disqualification motion was legally sufficient since the facts alleged, which must be presumed true, would reasonably cause Torres to have a well-founded fear that she would not receive a fair hearing before Judge Tennis. See Minaya v. State, 118 So.3d 926 (Fla. 5th DCA 2013) ; Ennis v. Ennis, 855 So.2d 229 (Fla. 5th DCA 2003). Accordingly, we grant the petition, quash the order denying the disqualification motion, and remand for assignment to a different judge.
PETITION GRANTED; ORDER QUASHED; CAUSE REMANDED.
PALMER, EVANDER, and LAMBERT, JJ., concur.